Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE

	The IDS dated 28 April 2022 has been considered.  This application is still allowable.  In claim 1, the recitation of “heating the hot HTS medium with an electric heater above a temperature achievable by transferring heat from the working fluid to the warm HTS medium”; in claim 9, the recitation of “an electric heater in thermal contact with the hot HTS medium, wherein electric heater is operable to heat the hot HTS medium above a temperature achievable by transferring heat from the working fluid to the warm HTS medium”; in claim 14, the recitation of “reducing a power level of the PHES system such that it consumes a second amount of the received amount of electricity that is lower than the first amount; and heating the hot HTS medium with an electric heater by consuming at least a third amount of the received amount of electricity, wherein the third amount is equivalent to the difference between the first amount and the second amount”, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 9, 14, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 1, 9, 14 and their dependent claims are allowable.  The closest reference is the primary reference from the previous Office Action, US 2012/0319410 (Ambrosek), which discloses the overall system (note the 102(a1)/103 rejections in the previous Office Action) without the recitations noted above.  It would not have been obvious to modify Ambrosek to come up with the claimed invention without impermissible hindsight reconstruction.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
5/15/2022